Conviction is for felony theft; punishment assessed is confinement in the state penitentiary for a term of three years.
The record is before us without a statement of facts or bills of exception, hence no question is presented for review.
We observe that in pronouncing sentence against appellant the court overlooked giving effect to the indeterminate sentence law as provided in Art. 775, Vernon's Ann. C. C. P., and directed the confinement of appellant in the penitentiary for three years. The sentence will be reformed to direct appellant's confinement in the penitentiary for not less than two years nor more than three years, and as thus reformed the judgment is affirmed.